IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA
W.F. DAVIS MARINE
CONSTRUCTION,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-4914

RONALD HUELSMAN and THE
AMERICAN EQUITY
UNDERWRITERS, INC.

      Appellees.

_____________________________/

Opinion filed May 8, 2017.

An appeal from an order of Judge of Compensation Claims.
Robert L. Dietz, Judge.

Date of Accident: November 2, 2015.

Tracey J. Hyde of McConnaughhay, Coonrod, Pope, Weaver & Stern, P.A., for
Appellant.

Antonio Bruni of Michles & Booth, P.A., Pensacola, for Appellee Ronald Huelsman;
Christopher P. Boyd and Tara N. Poole of Taylor, Day, Grimm & Boyd,
Jacksonville, for Appellee The American Equity Underwriters, Inc.




PER CURIAM.

      AFFIRMED.

WOLF, RAY, and BILBREY, JJ., CONCUR.